DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I. Claim(s) (54-56 in part), 57-59, (62-64 in part), 65 are drawn to a method for producing an apocarotenoid comprising the step of expressing in a host cell an expression module comprising an expression vector having a coding region encoding at least one optimized apocarotenoid generating enzyme, the coding region being operably linked to a promoter.

Group II. Claim(s) (54-56 in part), 60, 61, (62-64 in part), are drawn to a method for producing an carotenoid comprising the step of expressing in a host cell an expression module comprising an expression vector having a coding region encoding at least one optimized carotenoid generating enzyme, the coding region being operably linked to a promoter.

Group III. Claims (66-71 in part), are drawn to a host cell comprising an expression module comprising expression vector having a coding region encoding at least one optimized apocarotenoid generating enzyme, the coding region being operably linked to a promoter.

Group IV. Claims (66-71 in part), are drawn to a host cell comprising an expression module comprising expression vector having a coding region encoding at least one optimized carotenoid generating enzyme, the coding region being operably linked to a promoter.

Group V. (Claims 72-73 in part) are drawn to a system for producing apocarotenoid comprising an expression module comprising an expression vector having a coding region encoding at least one optimized apocarotenoid generating enzyme, the coding region being operably linked to a promoter, wherein said at least one optimized apocarotenoid generating enzyme is selected from:
	a.  ΔN50-LsLcyE and TrxA-Osmanthus fragrans CCD1 for the production of a-ionone; or
	b. ertY and phCCD7 for the production of B-ionone; or 
	c. AN50-LsLcyE for the production of €-carotene; or
	d. crtY and bih for the production of retinal; or
	e. crtY, blh and ybbO for the production of retinol.

Group VI. (Claims 72-73 in part) are drawn to a system for producing a carotenoid comprising an expression module comprising an expression vector having a coding region encoding at least 
	a.  ΔN50-LsLcyE and TrxA-Osmanthus fragrans CCD1 for the production of a-ionone; or
	b. ertY and phCCD7 for the production of B-ionone; or 
	c. AN50-LsLcyE for the production of €-carotene; or
	d. crtY and bih for the production of retinal; or
	e. crtY, blh and ybbO for the production of retinol.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
Groups I-VI are drawn to methods of producing carotenoids (II, IV and VI) or apocarotenoids (I, III, V) which are structurally distinct from each other because while apocarotenoids are derived from carotenoids by oxidative cleavage, require an additional step catalyzed by carotenoid oxygenases.
Furthermore this application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: if applicants elect producing a carotenoid is selected from:
i) phytoene,
 ii) lycopene, 
iii) a-carotene,

 (v) 5-carotene, 
(vi) Ɛ-carotene or
 (viii) β-carotene
If applicants elect producing an apocarotenoid they must select from:
i) α-ionone, 
ii) β-ionone, 
iii) pseudo-ionone (or psi-ionone), 
iv) hydroxy-ionone, 
v) B-cyclocitral, 
vi) trans-geranylacetone, 
vii) 6-methyl-5-hepten-2-one (MHO),
viii) retinal, 
ix) retinol, 
x) 8’,10-diapocarotene-8’,
xi) 10-dial (C17) or 
xii) 10’,6-diapocarotene-10’,6-dial (C19)
Furthermore Applicants must elect at least one carotenoid or apocarotenoid generating enzyme from the group: (a) to (h)
a) crtY, b) CCD1, c) CCD2, d) CCD4, e) BCDO, f) LcyE, g) blh or h) ybbO, optionally wherein said CCD2 is selected from: CaCCD2 or CsCCD2; and optionally wherein said CCD4 is 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 54-56, 62-64 are generic.
However the claims  lack unity of invention because even though the inventions of these groups require the technical feature of a method of producing carotenoid and apocarotenoids a derivative of carotenoids) that require carotenoid and apocarotenoids producing enzymes. However the prior art for example Lépez, J. ET AL., Production of B-ionone by combined expression of carotenogenic and plant CCD1 genes in Saccharomyces cerevisiae, June 2015, Vol. 14, No. 84, pages 1-13, Jang, H.-J. ET AL., Retinoid production using metabolically engineered Escherichia coli with a two-phase culture system, July 2011, Vol. 10, No. 59, pages 1-12 or ARMSTRONG, G.A., Eubacteria Show Their True Colors: Genetics of Carotenoid Pigment Biosynthesis from Microbes To Plants. J Bacteriol, August 1994, Vol. 176, No. 16, pages 4795-4802 teach a method of producing carotenoid and apocarotenoids a derivative of carotenoids) that require carotenoid and apocarotenoids producing enzymes is not regarded as contributing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/             Primary Examiner, Art Unit 1652                                                                                                                                                                                            	January 18, 2022